                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JUJAMCYN THEATERS LLC,                                        Civil Action No.

                            Plaintiff,                        COMPLAINT
                     v.

FEDERAL INSURANCE COMPANY and
PACIFIC INDEMNITY COMPANY,                                    JURY TRIAL DEMANDED

                            Defendants.


            Plaintiff Jujamcyn Theaters LLC (“Jujamcyn”) complains of defendants Federal

Insurance Company (“Federal”) and Pacific Indemnity Company (“Pacific”) and alleges as

follows:

            I regard the theatre as the greatest of all art forms, the most immediate
            way in which a human being can share with another the sense of what it is
            to be a human being.

                                                                 ~ Oscar Wilde

                                         NATURE OF THIS LAWSUIT

            1.       For more than 60 years, Jujamcyn has owned and been operating Broadway

theaters in New York City, hosting some of the world’s most acclaimed shows in some of the

world’s most historic theaters. It presently owns and operates five Broadway theaters, making it

one of the largest theater owners on Broadway.

            2.       Prior to March 12, 2020, in any given week when shows were playing in all of its

theaters, Jujamcyn could host more than 48,000 people from around the globe. As of March 12,

2020, Hadestown (the winner of eight Tony Awards including Best Musical) was playing at the

Walker Kerr Theatre, The Book of Mormon (the winner of nine Tony Awards including Best

Musical) was playing at the Eugene O’Neill Theatre, and the musicals Moulin Rouge, Frozen,


                                                     1
J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 2 of 35




and Mean Girls were playing at Jujamcyn’s other three theaters. Critically acclaimed shows that

have previously played in Jujamcyn’s theaters include Springsteen on Broadway, Jersey Boys,

and Kinky Boots, just to name a few.

            3.       By Executive Order of the Governor of the State of New York, “any theater

seating five hundred or more attendees for a live performance located in [New York City] shall

not hold any further performances after 5pm on March 12, 2020.” As of that date, Jujamcyn was

forced to suspend its operations, indefinitely suspend and postpone all of the shows at all of the

insured theaters, and had the use and functionality of its premises substantially impaired, due to

SARS-CoV-2, COVID-19, the subsequent actions and orders of state and local civil authorities,

guidance from the Centers for Disease Control, and the need to mitigate its losses and damage.

            4.       All non-essential businesses in New York were later closed by order of the

Governor as of March 22, 2020. Many New York businesses were subsequently authorized to

reopen or have some prospect of resuming operations in the near future. The Broadway theater

industry, however, has no such prospects and no reason to believe that theater owners like

Jujamcyn will be permitted to open—in any capacity—anytime soon. As a result, Jujamcyn has

suffered, and continues to suffer, substantial financial losses.

            5.       Federal and Pacific, members of the Chubb group of insurance companies sold

Jujamcyn insurance policies that together provided tens of millions of dollars of insurance and

promised a broad blanket of coverage for business income and other losses. After the outbreak

of the pandemic and the issuance of various closure orders, Jujamcyn turned to Federal and

Pacific. However, instead of honoring their promises, Federal flatly denied coverage, refusing to

pay even a penny to help Jujamcyn, and Pacific adopted an interpretation severely limiting how

much it would pay Jujamcyn.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 3 of 35




                                               THE PARTIES

            6.       Jujamcyn is a foreign limited liability company organized and existing under the

laws of the State of Delaware and authorized to conduct business in the State of New York.

            7.       Federal and Pacific of members of the Chubb group of insurance companies (also

known as Chubb Limited and Subsidiaries).

            8.       Jujamcyn is informed and believes, and on that basis alleges, that Federal is

incorporated under the laws of Indiana and has its principal place of business in Warren, New

Jersey.

            9.       Jujamcyn is informed and believes, and on that basis alleges, that Pacific is

incorporated under the laws of Wisconsin and has its principal place of business in Whitehouse

Station, New Jersey.

            10.      The Chubb Group of Insurance Companies makes various representations on

behalf of its members companies, including Federal and Pacific, on its website. It gives the

following response there to the question “How is Chubb different?”:

                     We don’t just process claims, we make things right.

                     We hope you never need to file a claim with us. But if you do,
                     that’s our opportunity to show you what “craftsmanship” means in
                     service to you. It means a quick response when you need it most. It
                     means Chubb people working with empathy, integrity and our
                     legendary attention to detail to make you whole. It means we honor
                     the promises we’ve made to you. Your loved ones, your
                     employees, your home, your business reputation—these things
                     matter. These things are personal, for you and for us.

                     We’re here to help.

https://www.chubb.com/us-en/claims/claims-difference.aspx.

            11.      Chubb also represents to the public:

                     •   “If being treated fairly and paid quickly are important to your
                         clients when they have a loss, you want Chubb. When your


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 4 of 35




                         clients insure with Chubb, they’re buying real insurance.”
                         Chubb Ad, Business Insurance, at 11 (Apr. 4, 2008); and

                     •   “The insurance claims process can sometimes be, well, a
                         process. At Chubb, it's different. That's because we're not just
                         in the insurance business, we're in the people business. Our
                         experienced claims specialists are relentless about every
                         detail in the most personal way possible. Whether you have a
                         business, homeowners or auto policy, it's our policy to make
                         your life easier. . . . If a solution is possible, we’ll find a way
                         to make it happen.”

https://www.chubb.com/us-en/claims/.

            12.      Federal, Pacific and the other members of the Chubb group of insurers claim to

specifically appreciate and understand that “[t]he risks faced by entertainment industry

companies can be unique and vary widely. Chubb offers customized coverage for property . . .

to support your risk management strategy.” https://www.chubb.com/us-en/business-

insurance/entertainment.aspx.

            13.      Even more specifically, Federal, Pacific and the other members of the Chubb

group of insurers claim to understand and appreciate the insurance needs of “Theatrical

Productions”:

                     Injury to performance, along with property damage and
                     cancellation of performances, can spell disaster for theatrical
                     productions. Chubb knows the dangers, so we’ve created
                     insurance programs that offer broad protection.

Id.

            14.      Federal, Pacific, and the other members of the Chubb group of insurers also

proclaim as follows on their website with respect to SARS-CoV-2 and COVID-19:

                     Our hearts go out to those affected by the COVID-19 pandemic.
                     We have been — and stand ready to continue — supporting our
                     clients, distribution partners and communities.

https://www.chubb.com/microsites/covid19-resource-center/index.aspx.



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 5 of 35




            15.      Chubb also states on behalf of Federal, Pacific, and its other member companies:

                     Doing our part
                     Chubb takes pride in our continuing commitment to our clients.

Id.

            16.      Chubb echoed these sentiments in a news release in April, stating:

                     “We are committed to supporting people, business and
                     communities most impacted by this global crisis,” said Evan G.
                     Greenberg, Chairman and Chief Executive Officer.

https://news.na.chubb.com/2020-04-05-Chubb-Commits-10-Million-to-Pandemic-Relief-Efforts-

Globally-Company-Pledges-No-COVID-19-Layoffs.

                                      JURISDICTION AND VENUE

            17.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 based on complete diversity of the parties and an amount in controversy exceeding

$75,000, exclusive of interest and costs.

            18.      Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                                THE COVID-19 PANDEMIC AND
                            SUBSEQUENT CIVIL AUTHORITY ORDERS

            19.      COVID-19 is a disease caused by the virus known as SARS-CoV-2. The World

Health Organization has named the virus and a resulting disease:

                     Official names have been announced for the virus responsible for
                     COVID-19 (previously known as “2019 novel coronavirus”) and
                     the disease it causes. The official names are:

                     Disease
                     coronavirus disease
                     (COVID-19)
                     Virus
                     severe acute respiratory syndrome coronavirus 2
                     (SARS-CoV-2).

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/technical-guidance/naming-




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 6 of 35




the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it

            20.      The World Health Organization also provided a straight-forward example of the

distinction between a virus and a disease:

                     Viruses, and the diseases they cause, often have different names.
                     For example, HIV is the virus that causes AIDS. People often
                     know the name of a disease, such as measles, but not the name of
                     the virus that causes it (rubeola).

                     There are different processes, and purposes, for naming viruses
                     and diseases.

Id.

            21.      The first reported cases of COVID-19 in humans were diagnosed in or around

December 2019 in Wuhan, the capital city of the Hubei Province in China. Since then, SARS-

CoV-2 and COVID-19 have spread throughout the world, prompting the World Health

Organization to declare a global pandemic.

            22.      As explained by the World Health Organization,

                     [p]eople can catch COVID-19 from others who have the [SARS-
                     CoV-2] virus. The disease can spread from person to person
                     through small droplets from the nose or mouth which are spread
                     when a person with COVID-19 coughs or exhales. These droplets
                     land on objects and surfaces around the person. Other people then
                     catch COVID-19 by touching these objects or surfaces, then
                     touching their eyes, nose or mouth. People can also catch COVID-
                     19 if they breathe in droplets from a person with COVID-19 who
                     coughs out or exhales droplets.

“How does COVID-19 spread?,” World Health Organization (April 16, 2020), available at

https://www.who.int/news-room/q-a-detail/q-acoronaviruses.

            23.      Aerosolized droplets exhaled by normal breathing can travel significant distances

and stay suspended in air for hours until gravity ultimately forces them to the nearest surface.

Studies suggest that the SARS-CoV-2 virus can remain contagious on some surfaces for up to

six days. Alex W.H. Chin, et al., “Stability of SARS-CoV-2 in different environmental


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 7 of 35




conditions,” The Lancet Microbe (April 2, 2020), available at

https://www.thelancet.com/journals/lanmic/article/PIIS2666-5247(20)30003-3/fulltext.

            24.      Since January 1, 2020, there have been more than 23,279,000 confirmed cases of

COVID-19 throughout the world, more than 805,900 of which have resulted in deaths as of the

date of filing of this complaint. See https://covid19.who.int/. There have been more than

5,600,000 confirmed cases of COVID-19 in the United States, more than 175,000 of which have

resulted in deaths. There have been confirmed cases of COVID-19 in every state. Moreover,

due in part to the initial absence and later limited availability of tests, and questions about the

accuracy of the tests, it is believed that the true number of COVID-19 cases is significantly

higher than the reported numbers might suggest. See https://www.nbcnews.com/health/health-

news/how-many-people-have-had-coronavirus-no-symptoms-n1187681.

            25.      In response to the pandemic and the worldwide spread of SARS-CoV-2, civil

authorities throughout the United States began issuing “stay-at-home” and “shelter in place”

orders, requiring the suspension of non-essential business operations and ordering businesses to

close in March 2020.

            26.      To help create a framework for the implementation of such policies in New York,

Governor Cuomo issued Executive Order No. 202 on March 7, 2020, declaring a state of

emergency in New York (the “March 7 Order”).

            27.      The potential danger of SARS-CoV-2 being present in theaters is greater than that

posed by many other businesses. People from all over the country and world travel to New York

to see a Broadway production. Countless individuals, asymptomatic, pre-symptomatic, or

otherwise, were present at Jujamcyn’s theaters prior to March 12, 2020, who may have

unknowingly spread the virus inside the theaters and to countless others before returning to the




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 8 of 35




cities, states, and countries from which they came. Additionally, the operation of a Broadway

theater involves a large gathering of people within an enclosed space for a prolonged period,

increasing the likelihood that SARS-CoV-2 would be in the airspace and on surfaces, and that

such theater would be a potential source of exposure.

            28.      In apparent recognition of these facts, Executive Order 202.1 was issued on

March 12, 2020, directing that “any theater seating five hundred or more attendees for a live

performance located in [the City of New York] shall not hold any further performances after 5

pm on March 12, 2020” (“March 12 Order”). This occurred one day after it was widely reported

that an individual working at two different Broadway theaters—both of which are well within 10

miles of Jujamcyn’s premises—tested positive. See, e.g.,

https://www.nytimes.com/2020/03/11/theater/broadway-show-usher-coronavirus.html.

            29.      Additionally, Jujamcyn informed Federal that it knew of at least 7 individuals

who perform in productions at, or who otherwise work or provide services at, Jujamcyn’s

theaters, who tested positive for COVID-19, SARS-CoV-2 or the antibodies.

            30.      On March 16, 2020, New York City Mayor de Blasio issued Emergency

Executive Order No. 100 in which he declared that “the virus physically is causing property loss

and damage” (“March 16 Order”). In that same Executive Order, the Mayor of New York City

directed that “all entertainment venues, including those with seating capacity below 500, are

hereby closed effective Monday, March 16, 2020 at 8:00 PM. Entertainment venues shall

include . . . theatres[.]” Subsequent Executive Orders continued to describe the physical

property damage being sustained by New York businesses.

            31.      As of March 22, 2020, all of New York State was subject to the “New York State

on PAUSE” executive order which directed all non-essential businesses to close by 8 p.m. on




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 9 of 35




that date (“March 20 Order”). As of the date of this filing, New York City is in a limited Phase

4 of its reopening plan. There is no date set or anticipated by which theaters will be permitted to

reopen in any capacity. There is also no set date set or anticipated by which theaters will be

permitted to reopen at full capacity (or if theaters will ever be permitted to do so absent, for

example, the worldwide availability of a vaccine).

            32.      Based on conditions being imposed on businesses across the country, it appears

that if and when Jujamcyn is able to re-open its theaters, it will only be with physical and

structural alterations, potentially including the erection of protective barriers and partitions, new

or re-designed air flow and filtration systems, and even the redesign and physical alteration of

the theaters themselves, including seating, restrooms, pathways for access, and areas for cast,

crew, and musicians.

         FEDERAL AND PACIFIC’S KNOWLEDGE OF THE RISK OF PANEDMICS
                 AND THEIR DECISION TO PROVIDE COVERAGE

            33.      Well before Federal and Pacific sold their policies to Jujamcyn, they knew of the

possibility of a pandemic and the potential losses that could be associated with a pandemic. In

fact, they long have known that if there were a pandemic, they could be obligated to pay

substantial amounts under their policies. For years, including for the fiscal year ended December

31, 2019, Chubb stated as follows in its Form 10-K filed with the United States Securities and

Exchange Commission:

                     We have substantial exposure to losses resulting from . . .
                     catastrophic events, including pandemics.

(emphasis added). Chubb further routinely stated in this annual filing that “catastrophes”

“including a global or other wide-impact pandemic” may result in “substantial” “losses.” Chubb

further routinely represented in this annual filing that the “forward-looking” “risks” it

contemplated includes “infection rates and severity of pandemics and their effects on our


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 10 of 35




business operations and claims activity.” Thus, Jujamcyn is informed and believes, and on that

basis alleges, that Federal and Pacific knew that that the policies they were selling, including the

policies they sold to Jujamcyn, would cover losses associated with pandemics. In fact, as these

disclosures show, instead of warning its insureds, including Jujamcyn, that their policies would

not cover pandemic-associated losses, Federal, Pacific, and other members of the Chubb group

of companies warned the public and their shareholders that the amounts they might have to pay

for such losses could affect their financial condition.

            34.       There were many other publicly available reports about the risks of pandemics

and what insurers should do—in the months and years before Federal sold the Federal Policy to

Jujamcyn in 2019 and Pacific sold the Pacific Policy to Jujamcyn in 2019. See, e.g., “What the

1918 Flu Pandemic Can Teach Today’s Insurers,” AIR (Mar. 29, 2018), https://www.air-

worldwide.com/publications/air-currents/2018/What-the-1918-Flu-Pandemic-Can-Teach-Today-

s-Insurers/ (“Even with today’s technology, a modern severe pandemic would cause substantive

direct financial losses to the insurance community. In addition, indirect losses would be severe,

most notably on the asset side of the balance sheet.”).

            35.       One insurance industry repository shows the proverbial “tip of the iceberg” about

how much information was available to insurers regarding the risks of pandemics. The

Insurance Library Association of Boston, founded in 1887, describes itself as “the leading

resource for and provider of literature, information services, and quality professional education

for the insurance industry and related interests.” http://insurancelibrary.org/about-us/. The

Association states on its website:

                      The past 20 years has seen the rise of a number of
                      pandemics. Slate recently published an article on what has been
                      learned about treating them in that time. We thought it might be




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 11 of 35




                      apt for us to take a look back and see what the insurance industry
                      has learned as well.

http://insurancelibrary.org/pandemics-and-insurance/.

            36.       Thus, Federal and Pacific knew, and publicly acknowledged, that they could be

obligated to pay for massive losses in the event of a pandemic. Federal and Pacific also knew

that they could use common and widely available exclusions to guard against being obligated to

pay for pandemic-associated losses. However, they decided not to do so here, selling Jujamcyn

the all-risks Federal Policy and all-risks Pacific Policy and deliberately omitting from the

policies any potentially applicable exclusion associated with a virus-related pandemic.

              FEDERAL’S “ENTERTAINMENT INSURANCE PROGRAM” POLICY

            37.       Federal sold Jujamcyn a “Customarq Series Entertainment Insurance Program”

policy, identified by Policy No. 7944-46-01, for the period May 1, 2019, to May 1, 2020 (the

“Federal Policy”). A true and correct copy of the Federal Policy is attached hereto as Exhibit A

and incorporated herein by reference.

            38.       In advance of issuing the Federal Policy to Jujamcyn, Federal engaged in, or had

reasonable opportunities to engage in, extensive underwriting investigation and became familiar

with and knowledgeable regarding the nature and scope of Jujamcyn’s business and the nature of

the risks that it was insuring.

            39.       The Federal Policy is an “all- risk” property insurance policy—that is, a policy

that insures all risks of physical loss or damage except those plainly, clearly, conspicuously, and

expressly excluded. The Federal Policy insures, among other things, Jujamcyn’s interests in the

real and personal property at the following locations in the City, County and State of New York

(collectively, the “Insured Theaters”):

                      •   St. James Theatre, 246 West 44th Street



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 12 of 35




                      •   Al Hirschfeld Theatre, 302 West 45th Street

                      •   Walter Kerr Theatre, 219 West 48th Street

                      •   Eugene O’Neill Theatre, 230 West 49th Street

                      •   August Wilson Theatre, 245 West 52nd Street

            40.       The Federal Policy is comprised of a number of forms and endorsements that

define the scope of coverage. Like most commercial property insurance policies, the Federal

Policy insures not only against physical loss or damage to covered property, but also for

resulting economic and financial losses. This coverage is referred to in the Federal Policy as

“Business Income With Extra Expense” coverage. See Ex. A, “Business Income With Extra

Expense” Endorsement, Form 80-02-1004 (Rev. 7-03).

            41.       The Federal Policy’s Business Income With Extra Expense coverage is designed,

understood, stated, and intended to insure Jujamcyn, for economic losses, including losses from

“the actual impairment” of its business “operations,” suffered as a result of “direct physical loss

or damage” to covered property. Id The term “impairment” is not defined in the Federal Policy.

Neither is the phrase “direct physical loss or damage” to property defined in the Federal Policy.

            42.       The “Extra Expense” portion of this coverage grant is designed, understood,

stated, and intended to cover Jujamcyn for losses from “the actual or potential impairment” of its

business “operations.” Id.

            43.       Within the Business Income With Extra Expense coverage, the Federal Policy

provides an “Additional Coverage” obligating Federal to pay Jujamcyn’s “business income loss”

and “extra expense” “incur[red] due to the actual impairment of [its] operations, directly caused

by the prohibition of access to [its] premises; or a dependent business premises [within 10 miles

of its premises], by a civil authority.” Id. The Federal Policy’s coverage for Business Income




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 13 of 35




losses begins 36 hours after the time of the civil authority’s action and applies up to the limit of

insurance for each insured premises. Federal Policy, Declarations.

            44.       Critically, unlike many policies that provide business income coverage, the

Federal Policy does not contain any exclusion for losses caused by or resulting from the spread

of viruses, communicable diseases, or pandemics. Because the Federal Policy is an “all-risks”

policy that expressly insures all risks not expressly excluded, it insures losses caused by or

resulting from viruses, communicable diseases, and pandemics. Simply put, because these perils

are not excluded, they expressly are insured “covered perils.”

            45.       Jujamcyn is informed and believes, and on that basis alleges, that when Federal

sold Jujamcyn the Federal Policy, it knew for over a decade that there were standard-form

exclusions available in the insurance market-place that could exclude coverage for losses caused

by viruses and pandemics; that other insurers included such exclusions in policies they sold; and,

in fact, that it and other members of the Chubb Group of Insurance Companies included such

exclusions in the policies they sold.

            46.       Jujamcyn reasonably expected Federal to pay under its policy for Jujamcyn’s

financial losses. After all, Federal markets its “Entertainment Insurance Program” specifically

to theater owners and operators like Jujamcyn to protect them for losses from closures and other

interruptions of their business. Instead of honoring those promises, Federal wrongfully withheld

the policy benefits that Jujamcyn is entitled to receive—and that it needs to weather the past,

present, and future circumstances associated with the spread of SARS-CoV-2 and actions to

“flatten the curve,” rebound from its financial losses, and continue operating as a productive

member of New York’s economy in one of the world’s cultural centers.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 14 of 35




            47.       Worse yet, Federal decided months before it wrongfully denied Jujamcyn’s claim

that it would deny all business income losses associated with SARS-CoV-2, COVID-19, and

closure orders. The Chubb website contains a “Final – March 26, 2020” notice stating in part:

                      Business interruption insurance generally covers losses to your
                      business’ income that result from disruption of your business. The
                      disruption must be caused by physical loss or damage to your
                      property by a “covered peril.” The presence of an infectious agent
                      or communicable disease at a location where there is covered
                      property generally will not mean that property has suffered
                      “physical loss or damage” under your policy. Generally, “physical
                      loss or damage” means that the physical structure or physical
                      characteristics of the property have been altered by a “covered
                      peril”. Loss of use, or diminished value of property that has not
                      been physically altered will not be considered “physical loss or
                      damage.”

See https://www.chubb.com/microsites/covid19-resource-center/_assets/pdf/covid-commercial-

property-policyholder-notice-4-1-2020.pdf.

            48.       Federal took this position 10 days after Mayor Bill de Blasio issued Executive

Order No. 100 declaring that “the virus physically is causing property loss and damage.”

Federal also took the same position through its trade association, the American Property

Casualty Insurance Association in a letter to the United States House of Representatives

Committee on Business. The Association wrote on March 18, 2020, just two days after Mayor

de Blasio’s order, stating: “Business interruption policies do not, and were not designed to,

provide coverage against communicable diseases such as COVID-19.” See March 18, 2020,

Letter, American Property Casualty Insurance Association, The Council of Insurance Agents &

Brokers, Big Independent Insurance Agents & Brokers of America, and National Association of

Mutual Insurance Companies to House Committee on Small Business. Thus, it is clear that

before Federal did any meaningful investigation (if it did any investigation at all), it already had

decided that it would not pay Jujamcyn for its losses under the Federal Policy.



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 15 of 35




            49.       There is no merit to Federal’s refusal to honor its contractual promises to

Jujamcyn. In selling its broad, “all risk” “Entertainment Insurance Program” policy to

Jujamcyn, Federal promised to insure financial losses attributable to “direct physical loss or

damage” to property as insured under the Federal Policy unless an exclusion clearly and

conspicuously applied as a bar to coverage. Pursuant to governing principles of New York

insurance law, as well as authority from other states throughout the country, the presence of

SARS-CoV-2 (the virus that causes COVID-19) in a building’s airspace and on or around

property constitutes “direct physical loss or damage” to property. Even if it did not, the closure,

“stay-at-home,” and other orders of civil authorities substantially impaired and rendered

incapable the performance of the intended function of Jujamcyn’s properties. Furthermore, even

though the insurance industry has employed a standard-form “virus” exclusion since 2006 and

has known of the risk of pandemics for years, Federal sold Jujamcyn a policy without any

exclusions for financial losses attributable to viruses, communicable diseases, or pandemics.

            50.       Furthermore, even if Jujamcyn’s theaters did not sustain damage from the

presence of SARS-CoV-2, Jujamcyn was obligated under the Federal Policy to take steps, such

as closing, to prevent or mitigate loss, and Federal is obligated to pay for losses Jujamcyn

incurred, and incurs, in doing so. Additionally, even if Jujamcyn suffered no “direct physical

loss or damage” to its insured property, other provisions in the Federal Policy insure Jujamcyn

for its losses resulting from the presence of SARS-CoV-2 elsewhere, losses caused by the

issuance of orders of civil authorities (such as the orders issued by Governor Andrew Cuomo

and Mayor de Blasio), and interference with ingress or egress to its premises.

                        FEDERAL’S BREACHES AND WRONGFUL CONDUCT

            51.       As a result of the suspensions of its business operations, Jujamcyn sustained

covered Business Income With Extra Expense losses as defined in the Federal Policy. These


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 16 of 35




losses were sustained due to the “actual impairment” and/or “potential impairment” of its

“operations.” These losses were also caused by various orders and declarations issued by the

City and State of New York, each of which is a “civil authority.”

            52.       The Orders issued by the City and State of New York were issued due to the

presence of SARS-CoV-2 in the City, State, and County of New York and the desire to avoid the

spread of SARS-CoV-2 and the disease that it causes, COVID-19. Because the SARS-CoV-2

virus can adhere to surfaces of property for several days and can linger in the air in buildings for

several hours, the presence of the SARS-CoV-2 virus on or around property amounts to “direct

physical loss or damage” as that phrase is used in the Federal Policy.

            53.       Given the manner in which SARS-CoV-2 lingers in the air and on surfaces, and

its manner of transmission, and the desire to “flatten the curve,” Jujamcyn’s premises were not

capable of being used for their essential functions. Accordingly, the Orders issued by the City

and State of New York substantially impaired Jujamcyn’s properties, constituting “direct

physical loss or damage” to those properties. They also constitute actions “by a civil authority”

as a “direct result of direct physical loss or damage” as required to trigger Civil Authority

coverage under the Federal Policy.

            54.       Additionally, the closures were necessary to prevent SARS-CoV-2 from

spreading inside of the theaters. The costs and losses associated with the closures therefore

constitute reasonable costs incurred to reduce, prevent, or mitigate loss. Federal is obligated to

pay these amounts to Jujamcyn pursuant to the Federal Policy which obligated Jujamcyn to

“[t]ake every reasonable step to protect the covered property from further loss or damage”

(Federal Policy, Ex. A, Conditions) and the common law doctrine of mitigation.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 17 of 35




            55.       Although Jujamcyn sustained business income losses falling squarely within the

Federal Policy’s Business Income With Extra Expense and Civil Authority coverages, Federal

failed and refused to acknowledge coverage for those losses and refused to pay any portion of

them, including the amounts the Jujamcyn has incurred, and is incurring, to mitigate its

otherwise insured losses.

            56.       Indeed, after a perfunctory “investigation” into Jujamcyn’s losses, Federal denied

Jujamcyn’s claim, incorrectly asserting that its losses were not caused by or the result of direct

physical loss or damage or due to the prohibition of access by a civil authority. Federal took this

position even though New York City and New York State had issued orders in response to the

presence of SARS-CoV-2 in New York, even though Mayor de Blasio had declared that SARS-

CoV-2 was causing property damage, and notwithstanding the fact that the presence of SARS-

CoV-2 on or around property amounts to “direct physical loss or damage” to property under the

governing rules of insurance policy interpretation and New York law.

            57.       Federal also denied any Civil Authority coverage on the incorrect assertion that

there was no “prohibition of access” to Jujamcyn’s premises because, “although closed,”

“regular check-ins to ensure all locations are okay have been conducted.” Federal also took this

position notwithstanding its simultaneous, entirely inconsistent conclusion, that Jujamcyn closed

“due to the mandate by executive orders for location closure.”

            58.       Jujamcyn is informed and believes, and on that basis alleges, that Federal denied

Jujamcyn’s claim despite knowing for decades that the contamination of property by a

hazardous substance has been deemed to constitute property damage, and, in fact, has litigated

and lost this issue. See, e.g., AIU Ins. Co. v. Superior Court, 51 Cal. 3d 807, 842 (1990)

(“contamination of the environment satisfies” the requirement of property damage). See also




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 18 of 35




Western Fire Ins. Co. v. First Presbyterian Church, 165 Colo. 34, 39-40 (1968) (direct physical

loss when gasoline contaminated church building making it dangerous to use); Farmers Ins. Co.

v. Trutanich, 123 Or. App. 6, 9-11 (1993) (odor from methamphetamine “cooking” constituted

“direct physical loss”); Sentinel Mgt. Co. v. New Hampshire Ins. Co., 563 N.W.2d 296, 300

(Minn. Ct. App. 1997) (“Although asbestos contamination does not result in tangible injury to

the physical structure of a building, a building's function may be seriously impaired or destroyed

and the property rendered useless by the presence of contaminants. . . . Under these

circumstances, we must conclude that contamination by asbestos may constitute a direct,

physical loss to property under an all-risk insurance policy.”). At a minimum, in light of these

and many other court decisions, Federal knew that its policy language reasonably could be

interpreted to cover losses associated with pandemics and viruses. Jujamcyn is informed and

believes and, on that basis alleges, that rather than define “direct physical loss or damage to

property,” Federal elected to leave the language as is, knowing that insureds could, and likely

would understood it to mean that virus- and pandemic-associated losses would be insured.

            59.       Federal further compounded the misleading nature of its policy language by

omitting a standard-form virus exclusion that could have put insureds like Jujamcyn on possible

notice that losses like those associated with the current pandemic might not be insured.

            60.       The Federal Policy does not include, and Federal consciously decided not to

include, any exclusions conspicuously, plainly, clearly, and unambiguously barring coverage for

losses attributable to viruses, communicable diseases, or pandemics.

            61.       Numerous property and business interruption insurers, including Federal, issue

policies purporting to exclude coverage for losses caused by or resulting from viruses and/or

communicable diseases, and such exclusions have been in broad circulation for well over a




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 19 of 35




decade. For instance, as noted above, in 2006, the Insurance Services Office (“ISO”) introduced

a form exclusion titled “Exclusion for Loss Due to Virus or Bacteria.” ISO is responsible for

drafting many of the insurance policy forms relied on by property insurers throughout the United

States, and many domestic property and business interruption insurers employ ISO forms in their

policies. In the July 6, 2006, circular prepared as part of its filing of the exclusion with state

insurance regulators, ISO recognized that viruses could cause property damage, stating:

                      Disease-causing agents may render a product impure (change its
                      quality or substance), or enable the spread of disease by their
                      presence on interior building surfaces or the surfaces of personal
                      property. When disease-causing viral or bacterial contamination
                      occurs, potential claims involve the cost of replacement of property
                      (for example, the milk), cost of decontamination (for example,
                      interior building surfaces), and business interruption (time
                      element) losses. Although building and personal property could
                      arguably become contaminated (often temporarily) by such viruses
                      and bacteria, the nature of the property itself would have a bearing
                      on whether there is actual property damage.

            62.       ISO and the insurance industry have long recognized that the presence of a virus

on or around property can constitute direct physical loss or damage to property, and many

insurers throughout the country employ exclusions purportedly designed to limit or bar coverage

for certain losses and expenses caused by the presence of a virus. Federal chose not to do so in

the Federal Policy.

            63.       In the face of Federal’s denial, Jujamcyn asked Federal to reconsider. By letter

dated July 6, 2020, Jujamcyn pointed out various factual, legal, and policy reasons why Federal

was wrong. Jujamcyn also asked Federal several questions. A true and correct copy of the July

6, 2020, letter is attached hereto as Exhibit B and incorporated herein by reference. However,

Federal just flatly ignored the letter, never responding, addressing Jujamcyn’s points, or

answering Jujamcyn’s questions.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 20 of 35




            64.       To the extent not waived or otherwise excused, Jujamcyn complied with all terms

and conditions precedent contained in the Federal Policy. Therefore, Jujamcyn is entitled to all

benefits of insurance provided by the Federal Policy.

   PACIFIC’S “PERFORMANCE DISRUPTION” COVERAGE, “ENTERTAINMENT –
        PROPERTY INSURANCE FOR THE PERFORMING ARTS” POLICY

            65.       Pacific sold Jujamcyn “Performance Disruption” coverage under an

“Entertainment – Property Insurance for the Performing Arts Policy,” identified by Policy No.

(19)7993-60-33, for the period May 1, 2019, to May 1, 2020 (the “Pacific Policy”). A true and

correct copy of the Pacific Policy is attached hereto as Exhibit C and incorporated herein by

reference.

            66.       In advance of issuing the Pacific Policy to Jujamcyn, Pacific engaged in, or had

reasonable opportunities to engage in, extensive underwriting investigation, and became familiar

with and knowledgeable regarding the nature and scope of Jujamcyn’s business and the nature of

the risks that Pacific was insuring against. It agreed to insure, and accepted premiums to insure,

the Insured Theaters.

            67.       With respect to each theater, the Pacific Policy insures the actual “business

income loss you incur due to the necessary cancellation, interruption or postponement of one or

more of your performances, including the inability to open a new production as scheduled” and

“extra expense you incur due to the actual or potential cancellation, interruption, postponement

or other impairment of one or more of your performances,” all provided that it is “caused by or

results from a covered occurrence.” See Ex. B, Form 10-02-1065 (Ed. 8-01).

            68.       The Pacific Policy’s coverage is subject to a $250,000 “LIMIT OF LIABILITY

(EACH LOSS).” Id., Declarations.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 21 of 35




            69.       The Pacific Policy defines “covered occurrence” as “any unexpected

circumstances beyond your control, except as listed under Exclusions.” Id., Definitions. In

other words, the loss must be fortuitous and not be excluded. Pacific does not dispute that

Jujamcyn sustained fortuitous performance disruption loss (a “covered occurrence”) that is not

otherwise excluded.

            70.       Pacific is also obligated to pay the reasonable costs incurred to reduce, prevent, or

mitigate loss pursuant to the Pacific Policy which obligated Jujamcyn to “[t]ake every

reasonable step to protect the covered property from further loss or damage” (id., Conditions)

and the common law doctrine of mitigation.

                        PACIFIC’S BREACHES AND WRONGFUL CONDUCT

            71.       Pacific bases its significant underpayment and material policy breaches on the

Limits of Insurance provision which states as follows: “The most we will pay in any one

occurrence is the amount of loss, not to the exceed the applicable Limit of Insurance shown in

the Declarations.” Id., Limits of Insurance.

            72.       Neither “loss” nor “occurrence” is defined in the Pacific Policy. However, New

York rules of insurance policy interpretation and construction mandate that “covered

occurrence” and “occurrence” cannot be synonymous and that neither “covered occurrence”

nor “occurrence” can be synonymous with “loss.” Pacific now uses these undefined terms

interchangeably in search of support for its contention that there is but one “occurrence” and one

“loss” attributable to all five theaters and thus, Jujamcyn’s five insured theaters are only entitled

to a total of $250,000 in performance disruption coverage in the aggregate.

            73.       Pacific has for years sold insurance protecting Broadway venues and productions

from losses should their shows be cancelled, interrupted or postponed by a broad range of




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 22 of 35




events. In doing so, Pacific sells policies without any limit on the total amount it might be

obligated to pay and without any limit applicable to all losses from a single event, like a

pandemic, or as to losses suffered at different venues, or for multiple losses at a single location.

In fact, even though language is commonly available in the insurance marketplace to limit

coverage in this manner, Pacific elected not to use it in the policy it sold to Jujamcyn. However,

in light of the current pandemic, Pacific is now suffering a serious case of “seller’s remorse,”

contorting language that promises coverage per loss to mean that Jujamcyn gets only one limit

for all losses it is suffering at five different theaters from multiple orders, amendments, and

extensions of orders.

            74.       Jujamcyn turned to Pacific, seeking coverage under its “performance disruption”

policy. Because the policy’s only potential limit was for each loss that Jujamcyn might suffer at

an insured location, Jujamcyn reasonably expected Pacific to pay for its financial losses at each

of the insured locations. After all, Pacific markets its “Entertainment – Property Insurance for

the Performing Arts Policy” specifically to theater owners and operators like Jujamcyn. Instead

of honoring those promises, Pacific stated that its limit for each loss applied to all losses at all

five theaters, an interpretation not stated in its policy and contrary to Jujamcyn’s reasonable

expectations. Therefore, Pacific deprived Jujamcyn of the financial protection that it needs to

weather the past, present and future circumstances associated with the spread of SARS-CoV-2

and actions to “flatten the curve,” rebound from its financial losses, and continue operating.

            75.       Pacific promised to insure Jujamcyn for losses from unexpected circumstances

beyond its control. The disruptions here were clearly beyond Jujamcyn’s control—Jujamcyn did

not cause the pandemic and it did not issue the closure orders intended to “flatten the curve.” In




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 23 of 35




fact, Pacific acknowledged that there were such unexpected circumstances by agreeing to pay

$250,000 towards Jujamcyn’s losses. But after that, Pacific got it wrong.

            76.       The policy insures Jujamcyn’s performance disruption up to $250,000 “EACH

LOSS” and Jujamcyn sustained “loss” at each of its five insured theaters. However, as noted,

Pacific wrongfully asserted that Jujamcyn’s losses at its five different theaters involving five

different productions were one “loss.” Based on that false premise, Pacific only tendered the

sum of $250,000 and asserted that it would pay nothing more under the policy. Thus, there is no

dispute as to whether Jujamcyn’s losses are covered—the only question is whether Pacific can

now deprive Jujamcyn of most of the promised coverage by asserting that losses at five different

theaters involving five different productions somehow constitute only a single loss and that its

policy language is not susceptible to any other reasonable interpretation.

            77.       There is no merit to Pacific’s refusal to fully honor its contractual promises to

Jujamcyn. In selling its broad, “all risk” “Performance Disruption” coverage under its

“Entertainment – Property Insurance for the Performing Arts Policy” to Jujamcyn, Pacific

promised to insure financial losses attributable to the “cancellation, interruption or postponement

of one or more of [the insureds’] performances” at each of the five insured locations.

            78.       By this lawsuit, Jujamcyn seeks damages to compensate it for Pacific’s

contractual breaches and wrongful conduct. It also seeks declaratory relief against Pacific

confirming that Pacific’s purported definition of “loss” (a term which Pacific elected not to

define in the policy) is not reasonable or is not the only reasonable interpterion of that undefined

word.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 24 of 35




            79.       It is undisputed that Jujamcyn sustained covered “performance disruption” losses

under the Pacific Policy. Pacific previously tendered the sum of $250,000 to Jujamcyn, which is

all that Pacific said it will pay for Jujamcyn’s losses at its five theaters.

            80.       Each of Jujamcyn’s five insured theaters sustained performance disruption “loss.”

            81.       The St. James Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 7 Order and any subsequent extensions of that order.

            82.       The St. James Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 12 Order and any subsequent extensions of that order.

            83.       The St. James Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 16 Order and any subsequent extensions of that order.

            84.       The St. James Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 20 Order and any subsequent extensions of that order.

            85.       The Al Hirschfeld Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 7 Order and any subsequent extensions of that order.

            86.       The Al Hirschfeld Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 12 Order and any subsequent extensions of that order.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 25 of 35




            87.       The Al Hirschfeld Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 16 Order and any subsequent extensions of that order.

            88.       The Al Hirschfeld Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 20 Order and any subsequent extensions of that order.

            89.       The Walter Kerr Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 7 Order and any subsequent extensions of that order.

            90.       The Walter Kerr Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 12 Order and any subsequent extensions of that order.

            91.       The Walter Kerr Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 16 Order and any subsequent extensions of that order.

            92.       The Walter Kerr Theatre sustained “business income loss” “due to the necessary

cancellation, interruption or postponement of one or more of [its] performances” as a result of

the March 20 Order and any subsequent extensions of that order.

            93.       The Eugene O’Neill Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 7 Order and any subsequent extensions of that order.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 26 of 35




            94.       The Eugene O’Neill Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 12 Order and any subsequent extensions of that order.

            95.       The Eugene O’Neill Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 16 Order and any subsequent extensions of that order.

            96.       The Eugene O’Neill Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 20 Order and any subsequent extensions of that order.

            97.       The August Wilson Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 7 Order and any subsequent extensions of that order.

            98.       The August Wilson Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 12 Order and any subsequent extensions of that order.

            99.       The August Wilson Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 16 Order and any subsequent extensions of that order.

            100.      The August Wilson Theatre sustained “business income loss” “due to the

necessary cancellation, interruption or postponement of one or more of [its] performances” as a

result of the March 20 Order and any subsequent extensions of that order.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 27 of 35




            101.      The Orders issued by the City and State of New York were issued due to the

presence of the SARS-CoV-2 virus in the City, State, and County of New York and the desire to

avoid the spread of the virus and the disease that it causes, COVID-19.

            102.      Although Jujamcyn sustained and continues to sustain business income losses

falling squarely within the Pacific Policy’s coverage, Pacific failed and refuses to acknowledge

the actual coverage for those losses above $250,000. In fact, each loss at one theater is separate

and distinct from the losses at the other theaters, was suffered with respect to different

productions, and is in an amount different from the loss suffered at each other theater. However,

the loss at each theater exceeds $250,000, meaning that the insured losses total more than

$1,000,000.

            103.      Indeed, after a perfunctory “investigation” into Jujamcyn’s losses, Pacific largely

denied Jujamcyn’s claim, incorrectly asserting that “the COVID-19 pandemic” is the

“occurrence” and that Jujamcyn sustained only one “loss” despite Pacific’s insuring of five

separate theaters. The Pacific Policy does not include, and Pacific consciously decided not to

include, any definitions of these pertinent terms, an aggregate limit of liability, and/or any other

language that conspicuously, plainly, clearly, and unambiguously limits coverage as Pacific now

contends.

            104.      To the extent not waived or otherwise excused, Jujamcyn complied with all terms

and conditions precedent contained in the Pacific Policy. Therefore, Jujamcyn is entitled to all

benefits of insurance provided by the Pacific Policy.

                                       FIRST CAUSE OF ACTION
                                    (Breach of Contract against Federal)

             105.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 64 above.



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 28 of 35




             106.     Jujamcyn performed all obligations required of it under the Federal Policy, except

as otherwise excused.

             107.     Federal breached its duties under the Federal Policy by unreasonably stating that

Jujamcyn sustained no “physical loss or damage;” that Jujamcyn was not prohibited from

accessing the insured premises by a civil authority; and by denying coverage for all of

Jujamcyn’s losses.

             108.     As a direct and proximate result of Federal’s acts, Jujamcyn has been damaged

and will continue to sustain damages anticipated to be up to or beyond the Federal Policy’s

occurrence coverage limits.

             109.     As a result of Federal’s breach, Jujamcyn requests entry of judgment for breach of

contract, awarding payment of damages in an amount equal to the amount owed under the

Federal Policy and consequential damages, each in amounts to be proven at trial.

                               SECOND CAUSE OF ACTION
        (Breach of the Implied Covenant of Good Faith and Fair Dealing against Federal)

             110.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 64 and 106 through 109 above.

            111.      The law imposes on Federal an implied covenant of good faith and fair dealing in

the Federal Policy. Federal breached its implied covenant of good faith and fair dealing in

multiple ways, including: (i) undertaking absolutely no investigation whatsoever of Jujamcyn’s

claim and, instead, arbitrarily and with reckless disregard of Jujamcyn’s rights, refusing to

acknowledge coverage or even conduct an investigation before denying Jujamcyn’s claim for

coverage; (ii) denying Jujamcyn’s claim with either actual knowledge and/or reckless disregard

of the fact that its acts and/or omissions constituted an unreasonable failure to honor its

contractual obligations; (iii) knowingly and recklessly basing its denial of coverage on frivolous



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 29 of 35




grounds which are unsupported by fact, law or the Federal Policy itself and in doing so, showing

no regard whatsoever for its insured; and (iv) compelling Jujamcyn to file this suit in order to

receive the contractual benefits which it bought and paid for.

             112.     Based upon the terms and conditions of the Federal Policy, Federal consciously

assumed and/or Jujamcyn was reasonably led to believe that, based on Federal’s warranties,

such losses would be covered under the Federal Policy.

             113.     Jujamcyn has incurred and continues to incur consequential damages including,

but not limited to, ongoing extra expenses and attorneys’ fees due to Federal’s wrongful,

unjustified and unreasonable failure to issue payment of amounts due, and improper treatment of

the claim, all with the result of wrongfully diverting Jujamcyn from its recovery efforts.

             114.     The consequential damages resulting from Federal’s bad faith conduct and its

breaches of its duty to act in good faith were within the contemplation of the parties at the time

the Federal Policy was sold, as the natural and probable result of a breach of the Federal Policy.

             115.     The consequential damages resulting from Federal’s bad faith conduct and its

breaches of its duty to act in good faith were foreseen and/or should have been foreseen when

the Federal Policy was sold.

             116.     Jujamcyn’s damages were foreseeable given the purpose and particular

circumstances of the property damage and business interruption coverage sold by Federal under

the Federal Policy.

             117.     As a result of the foregoing, Jujamcyn requests entry of judgment and an award of

damages in an amount to be proven at trial.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 30 of 35




                                       THIRD CAUSE OF ACTION
                                  (Declaratory Judgment against Federal)

             118.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 64 and 106 through 117 above.

             119.     Pursuant to the terms of the Federal Policy, Federal is obligated to pay, up to the

limit of liability for each insured premises, for property damage, business interruption and time

element losses covered under the Federal Policy that are not specifically, clearly and

unambiguously excluded.

             120.     Jujamcyn’s losses are covered under multiple Federal Policy coverage grants and

are not excluded.

             121.     Federal disputes and denies that it has any contractual obligation to cover any of

Jujamcyn’s losses under the Federal Policy.

             122.     Pursuant to 28 U.S.C. § 2201, Jujamcyn is entitled to a declaration by this Court

of Federal’s obligations under the Federal Policy.

             123.     An actionable and justiciable controversy exists between Jujamcyn and Federal

concerning the interpretation and construction of the Federal Policy, and the rights and

obligations of the parties thereto, with respect to Jujamcyn’s claim.

             124.     Pursuant to 28 U.S.C. § 2201, this Court should enter a declaratory judgment in

favor of Jujamcyn and against Federal, declaring that there is coverage available for Jujamcyn’s

claim up to the full limits of the Federal Policy, and, pursuant to 28 U.S.C. § 2202, any other

relief this Court deems proper. Such a declaration would resolve the current controversy

between Jujamcyn and Federal.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 31 of 35




                                      FOURTH CAUSE OF ACTION
                                    (Breach of Contract Against Pacific)

             125.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 36 and 65 through 104 above.

             126.     Jujamcyn performed all obligations required of it under the Pacific Policy, except

as otherwise excused.

             127.     Pacific breached its duties under the Pacific Policy by unreasonably stating that

Jujamcyn sustained only one aggregate “loss” despite the Pacific Policy insuring five separate

and distinct theaters, and by largely denying coverage for Jujamcyn’s performance disruption

losses.

             128.     As a direct and proximate result of Pacific’s acts, Jujamcyn has been damaged

and will continue to sustain damages.

             129.     As a result of Pacific’s breach, Jujamcyn requests entry of judgment for breach of

contract, awarding payment of damages in an amount equal to the amount owed under the

Pacific Policy and consequential damages, each in amounts to be proven at trial.

                                 FIFTH CAUSE OF ACTION
        (Breach of the Implied Covenant of Good Faith and Fair Dealing Against Pacific)

             130.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 36 and 65 through 104 and 126 through 129 above.

             131.     The law imposes on Pacific an implied covenant of good faith and fair dealing in

the Pacific Policy.

             132.     Pacific breached its implied covenant of good faith and fair dealing in multiple

ways, including: (i) undertaking absolutely no investigation whatsoever of Jujamcyn’s claim

and, instead, arbitrarily and with reckless disregard of Jujamcyn’s rights, refusing to fully

acknowledge coverage or even conduct an investigation before largely denying Jujamcyn’s


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 32 of 35




claim for coverage; (ii) denying Jujamcyn’s claim with either actual knowledge and/or reckless

disregard of the fact that its acts and/or omissions constituted an unreasonable failure to honor

its contractual obligations; (iii) knowingly and recklessly basing its denial of coverage on

frivolous grounds which are unsupported by fact, law or the Pacific Policy itself and in doing so,

showing no regard whatsoever for its insured; and (iv) compelling Jujamcyn to file this suit in

order to receive the contractual benefits which it bought and paid for.

             133.     Based upon the terms and conditions of the Pacific Policy, Pacific consciously

assumed and/or Jujamcyn was reasonably led to believe that, based on Pacific’s warranties, such

losses would be covered under the Pacific Policy.

             134.     Jujamcyn has incurred and continues to incur consequential damages including,

but not limited to, ongoing extra expenses and attorneys’ fees due to Pacific’s wrongful,

unjustified and unreasonable failure to issue payment of amounts due, and improper treatment of

the claim, all with the result of wrongfully diverting Jujamcyn from its recovery efforts.

             135.     The consequential damages resulting from Pacific’s bad faith conduct and its

breaches of its duty to act in good faith were within the contemplation of the parties at the time

the Pacific Policy was sold, as the natural and probable result of a breach of the Pacific Policy.

             136.     The consequential damages resulting from Pacific’s bad faith conduct and its

breaches of its duty to act in good faith were foreseen and/or should have been foreseen when

the Pacific Policy was sold.

             137.     Jujamcyn’s damages were foreseeable given the purpose and particular

circumstances of the performance disruption coverage sold by Pacific under the Pacific Policy to

five separate and distinct theaters.




J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 33 of 35




             138.     As a result of the foregoing, Jujamcyn requests entry of judgment and an award of

damages in an amount to be proven at trial.

                                        SIXTH CAUSE OF ACTION
                                   (Declaratory Judgment Against Pacific)

             139.     Jujamcyn realleges and incorporates by reference herein each allegation contained

in paragraphs 1 through 36 and 65 through 104 and 126 through 138 above.

             140.     Pursuant to the terms of the Pacific Policy, Pacific is obligated to pay, up to

$250,000 “EACH LOSS” for each of the insured theaters.

             141.     Each of Jujamcyn’s five theaters sustained covered “performance disruption”

“loss” that is not excluded and is not subject to a $250,000 aggregate limit.

             142.     Pacific disputes and denies that it has any further contractual obligation to cover

any of the losses sustained by any of Jujamcyn’s insured theaters under the Pacific Policy in

excess of $250,000.

             143.     Pursuant to 28 U.S.C. § 2201, Jujamcyn is entitled to a declaration by this Court

of Pacific’s obligations under the Pacific Policy.

             144.     An actionable and justiciable controversy exists between Jujamcyn and Pacific

concerning the interpretation and construction of the Pacific Policy, and the rights and

obligations of the parties thereto, with respect to Jujamcyn’s claim.

             145.     Pursuant to 28 U.S.C. § 2201, this Court should enter a declaratory judgment in

favor of Jujamcyn and against Pacific, declaring the amount of coverage available for

Jujamcyn’s claim and, pursuant to 28 U.S.C. § 2202, any other relief this Court deems proper.

Such a declaration would resolve the current controversy between Jujamcyn and Pacific.

                                           PRAYER FOR RELIEF

            WHEREFORE, Jujamcyn prays for relief as follows:



J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 34 of 35




            (a)       On the First Cause of Action, Jujamcyn requests that the Court enter judgment

against Federal, awarding Jujamcyn compensatory damages in an amount to be determined at

trial, but not less than $75,000;

            (b)       On the Second Cause of Action, Jujamcyn requests that the Court enter judgment

against Federal, awarding Jujamcyn consequential damages in an amount to be determined at

trial;

            (c)       On the Third Cause of Action, Jujamcyn requests that the Court enter a

declaratory judgment in favor of Jujamcyn against Federal, declaring that Federal is required to

pay Jujamcyn up to the limits of the Federal Policy;

            (d)       On the Fourth Cause of Action, Jujamcyn requests that the Court enter judgment

against Pacific, awarding Jujamcyn compensatory damages in an amount to be determined at

trial, but not less than $75,000;

            (e)       On the Fifth Cause of Action, Jujamcyn requests that the Court enter judgment

against Pacific, awarding Jujamcyn consequential damages in an amount to be determined at

trial;

            (f)       On the Sixth Cause of Action, Jujamcyn requests that the Court enter a

declaratory judgment in favor of Jujamcyn against Pacific, declaring that the Pacific Policy is not

subject to an aggregate limit of $250,000 and that Pacific is required to pay Jujamcyn for each of

the losses sustained at each of the insured theaters; and

            (g)       On all Causes of Action, Jujamcyn requests that the Court award costs, attorneys’

fees, and pre- and post-judgment interest to the extent permitted by law, and such other, further,

and different relief as the Court deems just and proper.

                                       DEMAND FOR JURY TRIAL

            Jujamcyn hereby demands a trial by jury on all issues so triable.


J010.003/285078.1
                    Case 1:20-cv-06781 Document 1 Filed 08/24/20 Page 35 of 35




Dated: New York, New York
       August 24, 2020
                                              PASICH LLP

                                              By:     /s/ Jeffrey L. Schulman
                                                    Jeffrey L. Schulman (JS-5739)
                                                    757 Third Avenue, 20th Floor
                                                    New York, New York 10017
                                                    Telephone: (212) 686-5000
                                                    JSchulman@PasichLLP.com

                                                             -and-

                                                    Kirk Pasich (pro hac vice to be filed)
                                                    10880 Wilshire Boulevard, Suite 2000
                                                    Los Angeles, California 90024
                                                    Telephone: (424) 313-7850
                                                    KPasich@PasichLLP.com

                                                    Attorneys for Jujamcyn Theaters LLC




J010.003/285078.1
